517 S.E.2d 896 (1998)
Mukeshia JACKSON, by and through her duly appointed Guardian Ad Litem, Alfreda ROBINSON, William Jackson, individually and Alfreda Robinson, individually
v.
A WOMAN'S CHOICE, INC., Dr. Clarence J. Washington and William E. Breener, Jr.
No. 391P98.
Supreme Court of North Carolina.
November 5, 1998.
Theodore S. Danchi, Paul Stam, Jr., Apex, for Jackson et al.
*897 Jo Ann Ragazzo Woods, for A Woman's Choice, Inc.
Burton Craige, Raleigh, for Washington.
Benjamin P. Dean, Raleigh, for Family Policy Council.
Prior report: 130 N.C.App. 590, 503 S.E.2d 422.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of November 1998."